Petition for mandamus to Eugene W. Carter, Judge, Circuit Court, Montgomery County to review a decree in a proceeding in equity to enjoin calling of primary election until reapportionment of legislature, and for reapportionment by court, as follows : “Upon presentation of this matter to the Court, and after due consideration, the Court is of the opinion that this matter is a legislative function, and that the Court has no jurisdiction, therefore the bill of complaint is hereby dismissed.”
SIMPSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.